Citation Nr: 0711725	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, type II.

5.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

6.  Entitlement to service connection for a lung disorder, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2004 
and in March 2005, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The issue of an increased initial disability rating for 
diabetes mellitus, type II, is addressed below.  The 
remaining issues on appeal are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus, type II, requires insulin 
and restricted diet, without any regulation of activities.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter, 
dated in February 2004, as well as other letters, the 
statement of the case, and supplemental statements of the 
case, advised the veteran of the foregoing elements of the 
notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, pertinent VA medical treatment records, and 
identified private treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In pertinent part, the 
RO has obtained all of the veteran's VA medical treatment 
records since February 2003, which is nearly one year before 
the initial grant of service connection for diabetes 
mellitus, type, in January 2004.  Moreover, the veteran has 
received a VA examination in this matter.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran is seeking an increased initial disability rating 
for his service-connected diabetes mellitus, type II.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In April 2004, the RO issued a rating decision which granted 
service connection for diabetes mellitus, type II, and 
assigned to this condition a disability rating of 20 percent, 
effective from January 2004, under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A note to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  A review of the 
veteran's treatment records, and his most recent VA 
examination report, shows that this condition is being 
treated with insulin and a restricted diet.  However, the 
medical evidence of record does not show that the veteran has 
been instructed by a physician to regulate or restrict his 
physical activities due to problems controlling his blood 
sugar.  Thus, the criteria for a 40 percent rating are not 
met.  

The VA examination for diabetes mellitus, performed in March 
2004, concluded with a diagnosis of diabetes mellitus, type 
II, no activity restriction.  A treatment report, dated in 
May 2004, noted that the veteran had no restrictions on his 
physical activities.  

The presently assigned 20 percent evaluation assigned to the 
veteran's service-connected diabetes mellitus, type II, 
depicts the severity of this condition for the entirety of 
the rating period on appeal, and there is no basis for higher 
staged ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim for a higher rating, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER
 
Entitlement to an increased initial disability rating in 
excess of 20 percent for diabetes mellitus, type II, is 
denied.


REMAND

The veteran is seeking service connection for hypertension, a 
heart disorder, peripheral neuropathy, and erectile 
dysfunction.  He alleges that these conditions are secondary 
to his service-connected diabetes mellitus, type II.  He is 
also claiming entitlement to a total disability rating based 
on individual unemployability (TDIU rating).

On his initial application form, the veteran reported 
receiving treatment for these conditions at VA medical 
treatment facilities (Crown Point and Lakeside) beginning in 
1995.  At his VA examination for diabetes mellitus, performed 
in March 2004, the veteran again reported that he began 
receiving treatment for these conditions in 1995.  A review 
of the veteran's claims folder reveals that the RO has 
retrieved the veteran's VA medical treatment records 
beginning in February 2003.  The status as to the 
availability of any prior VA treatment records is unclear.  
However, the VA examination for diabetes mellitus, dated in 
March 2004, does reference medical treatment records dated 
prior to 2003, which are not in the veteran's claims folder.

Under the circumstances of this case, which includes claims 
for service connection in which the timing of the diagnoses 
appears to be relevant, the Board finds that the RO should 
make an attempt to obtain all of the veteran's VA treatment 
records prior to February 2003.  

In addition, should any additional medical treatment records 
dated prior to February 2003 be obtained, the veteran should 
be scheduled for an additional VA examination to determine 
the most likely etiology of his claimed conditions.  The 
current VA examination of record, dated in March 2004, 
appears to rely extensively on the veteran's self-reported 
history, as well as treatment records not currently in the 
claims folder.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issues of service connection remaining 
on appeal herein.  The TDIU rating issue is considered to be 
intertwined because adjudication of the issues remaining on 
appeal may affect the merits and outcome of an adjudication 
of the issue for a TDIU rating.  Parker v. Brown, 7 Vet. App. 
116 (1994) (finding that a claim is intertwined only if the 
RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board).  Accordingly, 
the veteran's other claims should be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.  

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for a lung 
disorder, secondary to his service-connected diabetes 
mellitus, type II.  The RO denied the veteran's claim in a 
March 2005 rating decision.  In July 2005, the veteran, 
acting through his representative, filed a notice of 
disagreement with the RO's decision. Consequently, the Board 
must remand this issue for the RO to issue a statement of the 
case (SOC) and to give the veteran an opportunity to perfect 
an appeal of such issue by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his diabetes mellitus, 
hypertension, heart disorder, peripheral 
neuropathy, erectile dysfunction, and 
lung disorder, both prior to February 
2003, as well as any current treatment 
(since September 2004).  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  Regardless 
of his response, the RO must request all 
of the veteran's VA treatment records, 
dated from 1990 through February 2003, 
from the VA medical centers at Crown 
Point, Indiana and Lakeside, Illinois.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  If any additional treatment records 
dated prior to February 2003 are obtained, 
the RO must then have the veteran undergo 
the appropriate VA examination to 
determine the current existence, if any, 
of residuals of the veteran's service-
connected diabetes mellitus.  In 
particular, the veteran is claiming that 
he has developed hypertension, a heart 
disorder, peripheral neuropathy, erectile 
dysfunction, and a lung disorder, 
secondary to his service-connected 
diabetes mellitus.

The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and postservice medical records, 
the examiner must state whether he 
currently has hypertension, a heart 
disorder, peripheral neuropathy, erectile 
dysfunction, and a lung disorder.  For 
each current condition identified, the 
examiner must indicate whether this 
condition is related to the veteran's 
active duty service.  The examiner must 
also state whether any of the conditions 
are due to or aggravated by the veteran's 
service-connected diabetes mellitus.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must provide the veteran and 
his representative with a statement of 
the case addressing the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran must be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for hypertension, a heart disorder, 
peripheral neuropathy, erectile 
dysfunction, and entitlement to a TDIU 
rating.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


